        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 1 of 30



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.


                              Plaintiffs,
                                                      Case No. 1:19-cv-5434 (VM)
                      v.
                                                      ECF Case
DEUTSCHE TELEKOM AG, et al.


                              Defendants.



                 ANSWER OF DEFENDANTS SPRINT CORPORATION
                        AND SOFTBANK GROUP CORP.

      Defendants Sprint Corporation (“Sprint”) and Softbank Group Corp. (“SoftBank,” and

together with Sprint, “Defendants”) by their undersigned attorneys, answer as follows the

allegations of the Amended Complaint filed June 25, 2019 (the “Complaint”), by the State

Attorneys General (“Plaintiffs”). Except for those allegations expressly admitted herein,

Defendants deny each and every allegation in the Complaint. Except as noted herein,

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations regarding statements made in internal documents by T-Mobile US, Inc. (“T-

Mobile”) or Deutsche Telekom AG (“Deutsche Telekom”), or any other allegations regarding

non-public statements, commercial plans, or intentions of companies other than Defendants.

Defendants expressly deny that Plaintiffs are entitled to the relief requested or any other relief.

Defendants further deny that the headings and footnotes contained in the Complaint constitute
         Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 2 of 30



allegations of fact, and Defendants deny them to the extent that they are considered as such.

Defendants reserve the right to amend this Answer.

       Defendants incorporate by reference the preliminary statement contained in the Answer

of T-Mobile and Deutsche Telekom to the Complaint.

                SPECIFIC RESPONSES TO PLAINTIFFS’ ALLEGATIONS

                                I.   NATURE OF THE ACTION

Response to Paragraph No. 1:

       Defendants admit the allegations in Paragraph No. 1, except Defendants deny that low-

income consumers who cannot pass a credit check “must purchase mobile wireless

telecommunications services on a prepaid basis,” and Defendants note that there are postpaid

plans available that do not require a credit check. Defendants further note that the merger will

benefit all consumers of mobile wireless telecommunications services.

Response to Paragraph No. 2:

       Defendants admit that competition has enabled mobile wireless telecommunications

services to become vital to the everyday lives of many people by contributing to dramatic

improvements in quality and reductions in prices, but Defendants note that technological

innovation has been a significant factor in those improvements. To the extent the allegations in

the second and third sentences of Paragraph No. 2 rely on publicly available documents, those

documents speak for themselves. To the extent that the allegations in the second and third

sentences of Paragraph No. 2 do not accurately reflect those documents, Defendants deny those

allegations. Defendants also admit that competition for mobile wireless telecommunications

services is essential to ensure continued innovation and low prices for American consumers. The

merger of T-Mobile and Sprint is procompetitive and will result in further benefits to the

                                                2
           Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 3 of 30



everyday lives of consumers, as recognized by the FCC Chairman in his public statements in

support of the transaction.1 Indeed, because Plaintiffs’ lawsuit seeks to prevent consumers from

realizing the tremendous benefits of the pending transaction, the FCC Chairman has been quoted

as stating: “[M]ake no mistake about it, government officials trying to block this transaction are

working to stop many upstate New Yorkers and other rural Americans from getting access to fast

mobile broadband and all of the benefits that come with it” and “I hope that these misguided

efforts fail.”2 Defendants lack knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in Paragraph No. 2 and therefore deny these allegations.

Response to Paragraph No. 3:

         Defendants admit that Sprint, AT&T, Verizon, and T-Mobile are the only four MNOs in

the United States with networks that serve at least 90% of the U.S. population, and that T-Mobile

and Sprint are the third- and fourth-largest mobile network operators in the United States on the

basis of both subscribers and revenues (among other metrics), but Defendants note that other

carriers, including MVNOs, can also offer nationwide services. Defendants admit that Verizon

and AT&T are dominant in the provision of mobile wireless telecommunications services in the

United States, but Defendants deny that either T-Mobile or Sprint dominate any aspect of mobile

wireless telecommunications services. Defendants note that Sprint and T-Mobile are smaller

competitors of AT&T and Verizon and have failed to win significant share from those larger




1
  See Chairman Pai Statement on T-Mobile/Sprint Transaction, (May 20, 2019),
https://docs.fcc.gov/public/attachments/DOC-357535A1.pdf (“In light of the significant commitments made by T-
Mobile and Sprint as well as the facts in the record to date, I believe that this transaction is in the public interest and
intend to recommend to my colleagues that the FCC approve it. This is a unique opportunity to speed up the
deployment of 5G throughout the United States and bring much faster mobile broadband to rural Americans. We
should seize this opportunity.”).
2
  Lily Lieberman, FCC’s Pai Hopes ‘Misguided’ Sprint/T-Mobile Antitrust Litigation Fails, Kansas City Business
Journal (June 25, 2019), https://www.bizjournals.com/kansascity/news/2019/06/25/fcc-ajit-pai-sprint-tmobile-
antitrust-lawsuit.html?iana=cp_news_link.
                                                             3
         Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 4 of 30



competitors in recent years. In fact, Sprint has lost significant share in recent years. Defendants

deny the remaining allegations in Paragraph No. 3.

Response to Paragraph No. 4:

       Defendants admit that Sprint and T-Mobile previously contemplated a merger in 2014.

Defendants admit that they are aware that T-Mobile previously attempted to merge with AT&T.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph No. 4 and therefore deny these allegations.

Response to Paragraph No. 5:

       Defendants admit the first sentence in Paragraph No. 5. Defendants also admit that

AT&T, Verizon, T-Mobile, and Sprint are currently the MNOs that provide nationwide service,

and that after the merger is consummated, Sprint will no longer operate as an independent

wireless carrier. Defendants deny the remaining allegations in Paragraph No. 5.

Response to Paragraph No. 6:

       Defendants admit that Sprint and T-Mobile are competitors. To the extent the allegations

in the fifth sentence of Paragraph No. 6 rely on sworn testimony, that testimony speaks for itself.

To the extent the allegations in the fifth sentence of Paragraph No. 6 do not accurately reflect the

testimony, Defendants deny the allegations. Defendants deny the remaining allegations in

Paragraph No. 6.

Response to Paragraph No. 7:

       Defendants deny the allegations in Paragraph No. 7 but note that there are postpaid plans

that do not require a credit check. Moreover, the allegations in Paragraph No. 7 are incomplete

to the extent that they omit that Sprint’s Boost prepaid business will be sold to an independent

and capable buyer.

                                                 4
           Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 5 of 30



Response to Paragraph No. 8:

          Defendants deny that the merger will lessen competition, deny that any commitments are

needed to address harm to competition, and therefore deny the last sentence of Paragraph No. 8.

Defendants admit the remaining allegations in Paragraph No. 8 but note that Commissioner

O’Reilly has stated, “I am inclined to support T-Mobile/Sprint proposed merger, even if not

convinced of the need for all the newly announced conditions being proposed.”

Response to Paragraph No. 9:

          Defendants deny that the effect of T-Mobile’s merger with Sprint may be substantially to

lessen competition. In fact, the merger will increase competition. The remainder of the

allegations in Paragraph No. 9 are requests for relief or legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations.

                                II.   JURISDICTION AND VENUE

Response to Paragraph No. 10:

          Defendants admit that Plaintiffs purport to take the actions stated in Paragraph No. 10.

Defendants deny that they have violated or will violate Section 7 of the Clayton Act, and

Defendants deny that Plaintiffs are entitled to relief of any kind. To the extent that Paragraph

No. 10 asserts any factual allegations, Defendants deny these allegations.

Response to Paragraph No. 11:

          The allegations in Paragraph No. 11 are legal conclusions and therefore do not require a

response. To the extent a response is required, Defendants admit the allegations in Paragraph

No. 11.




                                                   5
           Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 6 of 30



Response to Paragraph No. 12:

          The allegations in Paragraph No. 12 are legal conclusions and therefore do not require a

response. To the extent a response is required, Defendants deny the allegations in Paragraph No.

12.

Response to Paragraph No. 13:

          The allegations in Paragraph No. 13 are legal conclusions and therefore do not require a

response. To the extent a response is required, Defendants admit the allegations in Paragraph

No. 13.

Response to Paragraph No. 14:

          To the extent the allegations in Paragraph No. 14 rely on either the Business Combination

Agreement or agreements executed in connection with the proposed transaction, the documents

speak for themselves. To the extent that the allegations in Paragraph No. 14 do not accurately

reflect the Business Combination Agreement or agreements executed in connection with the

proposed transaction, Defendants deny the allegations. The allegation that the Court has

personal jurisdiction over each Defendant under Section 12 of the Clayton Act, 15 U.S.C. § 22,

and Federal Rule of Civil Procedure 4, is a legal conclusion and therefore does not require a

response. To the extent a response is required, Defendants admit the allegations in Paragraph

No. 14 as to Sprint and SoftBank.

Response to Paragraph No. 15:

          Defendants deny the allegations in Paragraph No. 15.




                                                  6
         Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 7 of 30



                                     III.   THE PARTIES

Response to Paragraph No. 16:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph No. 16 and therefore deny these allegations.

Response to Paragraph No. 17:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph No. 17 and therefore deny these allegations.

Response to Paragraph No. 18:

       Defendants deny that Sprint was serving approximately 55 million customers at the end

of 2018, to the extent that the allegation in Paragraph No. 18 suggests that those customers were

provided services under Sprint-owned brands. Sprint serviced approximately 42 million devices

connected to its network at the end of its fiscal year 2018, and another approximately 13 million

devices at the end of its fiscal year 2018 connected to the Sprint network through services

provided by third parties that purchased capacity from Sprint—with both of these numbers

excluding connections through Lifeline services. Defendants admit the remaining allegations in

Paragraph No. 18.

Response to Paragraph No. 19:

       To the extent the allegations in Paragraph No. 19 rely on publicly available documents,

those documents speak for themselves. To the extent that the allegations in Paragraph No. 19 do

not accurately reflect those documents, Defendants deny the allegations. Moreover, Defendants

note that these selected quotes, provided in isolation and without context, present an incomplete

picture of Sprint’s performance in terms of both subscriber and financial metrics. For example,

Sprint lost over 500,000 postpaid phone subscribers in FY2018, and its total company service

                                                7
         Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 8 of 30



revenue has declined every year since FY2013. Further, while Defendants admit that Sprint

announced plans to launch 5G in nine cities during 2019, Sprint is constrained from deploying a

nationwide, geographically ubiquitous 5G network because it lacks sufficient low-band spectrum

and because the propagation characteristics of its 2.5 GHz spectrum restrict its ability to cover

wide geographic areas, including many rural areas, and limit its in-building coverage.

Defendants deny the remaining allegations in Paragraph No. 19.

Response to Paragraph No. 20:

       Defendants admit the allegations in Paragraph No. 20.

                                     IV.     THE MERGER

Response to Paragraph No. 21:

       To the extent the allegations in Paragraph No. 21 rely on the Business Combination

Agreement, that document speaks for itself. To the extent that the allegations in Paragraph No.

21 do not accurately reflect the Business Combination Agreement, Defendants deny the

allegations. Defendants lack knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph No. 21 and therefore deny these allegations.

Response to Paragraph No. 22:

       To the extent the allegations in Paragraph No. 22 rely on the Commitment Letter, that

document speaks for itself. To the extent that the allegations in Paragraph No. 22 do not

accurately reflect the Commitment Letter, Defendants deny the allegations. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph No. 22 and therefore deny these allegations.




                                                 8
         Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 9 of 30



Response to Paragraph No. 23:

       Defendants admit that three nationwide MNOs would remain following the merger.

Defendants admit the third and fourth sentences of Paragraph No. 23. Defendants deny the

remaining allegations in Paragraph No. 23.

Response to Paragraph No. 24:

       Defendants deny the allegations in Paragraph No. 24.

Response to Paragraph No. 25:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph No. 25 and therefore deny these allegations.

Response to Paragraph No. 26:

       Defendants admit that Sprint and T-Mobile entered into a limited roaming agreement.

That roaming agreement is limited in scope and duration. To the extent that the allegations in

Paragraph No. 26 rely on the Domestic LTE Roaming Data Services Agreement, that document

speaks for itself. To the extent that the allegations in Paragraph No. 26 do not accurately reflect

that document, Defendants deny the allegations. Defendants admit the last sentence of

Paragraph No. 26, but Defendants note that the agreement is set to expire four years after the

abandonment of the merger or one year after the merger closes.

                               V.     TRADE AND COMMERCE

       A.      Relevant Product Market

Response to Paragraph No. 27:

       The allegations in Paragraph No. 27 are legal conclusions and therefore do not require a

response. To the extent a response is required, Defendants deny them.




                                                 9
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 10 of 30



Response to Paragraph No. 28:

       Defendants admit the allegations in Paragraph No. 28, except that Defendants deny that

mobile wireless telecommunications services must include “traditional voice calling” as a

“feature.” Defendants further deny the allegations in Paragraph No. 28 to the extent that they are

interpreted to refer to simultaneous transmittal of voice and data sessions. Until recently,

Sprint’s network did not offer voice-over-LTE (“VoLTE”) capability, meaning that customers

could not simultaneously make voice calls and use data. Sprint only began offering some, but

not currently all, of its customers the ability to simultaneously use data and voice capabilities in

late 2018, and many customers remain unable to make voice calls and use data simultaneously.

Response to Paragraph No. 29:

       Defendants admit that many customers “highly value” mobility and that access to mobile

wireless telecommunications services is important to many individuals in the United States.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph No. 29 and therefore deny these allegations.

Response to Paragraph No. 30:

       Defendants deny the allegations in Paragraph No. 30. Defendants note that Plaintiffs

have excluded various industry players from their definition of retail mobile wireless

telecommunications services in order to make it appear as though Sprint and T-Mobile have a

higher share than they actually do.

Response to Paragraph No. 31:

       Defendants admit the first sentence of Paragraph No. 31. Defendants admit that the terms

of mobile wireless telecommunications services agreements between Sprint and some large

enterprise and government customers are set through individual negotiations. Defendants lack

                                                 10
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 11 of 30



knowledge or information sufficient to form a belief as to the truth of the allegations that the

terms of mobile wireless telecommunications services agreements between other mobile wireless

telecommunications services providers and enterprise and government customers are set through

individual negotiations and therefore deny these allegations. Defendants otherwise deny the

allegations in Paragraph No. 31.

Response to Paragraph No. 32:

       Defendants admit that mobile wireless telecommunications services are sold in the

United States to retail customers on a prepaid or postpaid basis. Defendants deny the remaining

allegations in Paragraph No. 32.

       B.      Wireless Carriers in the United States

Response to Paragraph No. 33:

       Defendants admit that in the United States, AT&T, Sprint, T-Mobile, and Verizon offer

nationwide networks that can provide mobile wireless telecommunications services to more than

90% of the population, but Defendants note that other carriers, including MVNOs, can offer

nationwide services. Defendants deny the remaining allegations in Paragraph No. 33.

Response to Paragraph No. 34:

       Defendants admit that there are companies that operate regional networks, provide

network coverage in certain states or regions, and have roaming agreements that allow them to

provide nationwide service. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations regarding the roaming agreements to which they are not a

party, and Defendants also lack knowledge or information sufficient to form a belief as to the

truth of the allegations regarding the needs of other carriers’ customers. Defendants deny the

remaining allegations in Paragraph No. 34.

                                                 11
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 12 of 30



Response to Paragraph No. 35:

       Defendants admit that there are MVNOs that purchase network access from MNOs.

Defendants also admit that MVNOs offer retail services to customers. Defendants note that the

term MVNO also commonly includes mobile wireless telecommunication services providers

such as Comcast, Charter, and Altice, which both purchase wholesale capacity from MNOs and

also use their own network infrastructure to provide mobile wireless telecommunications

services to customers. Defendants deny the remaining allegations in Paragraph No. 35.

Response to Paragraph No. 36:

       Defendants deny the allegations in Paragraph No. 36.

Response to Paragraph No. 37:

       Defendants admit that T-Mobile, Sprint, AT&T, and Verizon, among others, have all

announced that they are deploying 5G in limited areas and that they have made statements about

these limited deployments. Defendants lack knowledge or information sufficient to form a belief

as to the truth of those announced plans. To the extent the allegations in the second and fourth

sentences of Paragraph No. 37 rely on publicly available documents, those documents speak for

themselves. To the extent the allegations in the second and fourth sentences of Paragraph No. 37

do not accurately reflect those documents, Defendants deny the allegations. Defendants deny the

remaining allegations in Paragraph No. 37.

       C.      Relevant Geographic Markets

Response to Paragraph No. 38:

       Defendants admit that retail mobile wireless telecommunications services are marketed

and sold nationwide through national advertisements. Defendants admit that Sprint, T-Mobile,

AT&T, and Verizon market plans that allow for use of these services throughout the United

                                                12
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 13 of 30



States, but Defendants lack knowledge or information sufficient to form a belief as to the truth of

the allegation that such plans are provided without additional charges and therefore deny this

allegation. The allegation that it is appropriate to identify the United States as a geographic

market is a legal conclusion and therefore does not require a response. To the extent a response

is required, Defendants admit that the effects of the merger will occur nationwide. Defendants

deny the remaining allegations in Paragraph No. 38.

Response to Paragraph No. 39:

       Defendants admit the allegations in Paragraph No. 39 to the extent that population

coverage refers to where customers live, not necessarily where they use their devices.

Response to Paragraph No. 40:

       The allegation that the effect of the proposed merger can be evaluated in local geographic

markets is a legal conclusion and therefore does not require a response. To the extent a response

is required, Defendants deny this allegation. Defendants admit that MNOs operate retail stores

and sometimes offer very limited promotions in specific areas. Defendants admit that many

customers use mobile wireless telecommunications services at and near their workplaces and

homes and in areas where they travel frequently. Defendants deny the remaining allegations in

Paragraph No. 40.

Response to Paragraph No. 41:

       Defendants admit that the FCC has identified Cellular Market Areas for use in spectrum

licenses. The allegation that these CMAs are relevant geographic markets is a legal conclusion

and therefore does not require a response. To the extent a response is required, Defendants deny

the allegation. Defendants deny the remaining allegations in Paragraph No. 41.




                                                 13
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 14 of 30



Response to Paragraph No. 42:

       Defendants admit that Sprint competes with T-Mobile, but Defendants note that Sprint

competes with a number of other players, including Verizon, AT&T, MVNOs, regional wireless-

services providers, and cable companies. Defendants admit that the Top 50 CMAs encompass

about 50% of the U.S. population. Defendants deny the remaining allegations in Paragraph No.

42.

Response to Paragraph No. 43:

       Defendants admit that Sprint has occasionally run short-term promotions in areas where it

has improved its network quality, and that those promotions may include discounts on cellular

handsets or service plans. However, Defendants note that the vast majority of Sprint’s pricing

and promotions are nationwide. Defendants lack information or knowledge sufficient to form a

belief as to the truth of the allegations that T-Mobile, AT&T, or Verizon run promotions where

they have improved the quality of their networks and therefore deny these allegations.

Defendants deny the remaining allegations in Paragraph No. 43.

Response to Paragraph No. 44:

       Defendants admit that AT&T, Verizon, T-Mobile, and Sprint compete on infrastructure.

Defendants admit that AT&T, Verizon, T-Mobile, Sprint and DISH have all announced plans to

deploy 5G networks, and that AT&T, Verizon, T-Mobile and Sprint have announced plans to

initially launch 5G services in various cities. Defendants admit that Sprint plans to offer 5G in

nine cities by the end of 2019. Defendants deny the remaining allegations in Paragraph No. 44.

       D.      The Merger Would Increase Concentration in the Markets for Retail Mobile
               Wireless Telecommunication Services

Response to Paragraph No. 45:

       Defendants deny the allegations in Paragraph No. 45.
                                                14
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 15 of 30



Response to Paragraph No. 46:

       Defendants admit that the Herfindahl Hirschman Index is a method that has been used to

measure market concentration. Defendants deny the remaining allegations in Paragraph No. 46.

Response to Paragraph No. 47:

       Defendants deny the allegations in Paragraph No. 47.

Response to Paragraph No. 48:

       Defendants deny the allegations in Paragraph No. 48.

Response to Paragraph No. 49:

       Defendants deny the allegations in Paragraph No. 49.

Response to Paragraph No. 50:

       Defendants deny the allegations in Paragraph No. 50.

Response to Paragraph No. 51:

       Defendants deny the allegations in Paragraph No. 51.

Response to Paragraph No. 52:

       Defendants deny the allegations in Paragraph No. 52.

Response to Paragraph No. 53:

       Defendants deny the allegations in Paragraph No. 53.

                           VI.    ANTICOMPETITIVE EFFECTS

       A.     The Merger Is Part of a Long-Term Plan To Increase Profits by Reducing
              Competition

Response to Paragraph No. 54:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph No. 54 and therefore deny these allegations.



                                               15
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 16 of 30



Response to Paragraph No. 55:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph No. 55 and therefore deny these allegations.

       B.      The Merger Would Eliminate Competition Between Sprint and T-Mobile

Response to Paragraph No. 56:

       Defendants admit that Sprint competes with T-Mobile, AT&T, and Verizon, as well as

MVNOs, regional wireless-services providers, and cable companies. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence of Paragraph No. 56 and therefore deny these allegations. Defendants admit

that Sprint monitors publicly available information regarding pricing activities of its many

competitors, including, but by no means limited to, T-Mobile. To the extent the allegations in

the last sentence of Paragraph No. 56 rely on sworn testimony, that testimony speaks for itself.

To the extent the allegations in the last sentence of Paragraph No. 56 do not accurately reflect the

testimony, Defendants deny the allegations. Defendants deny the remaining allegations in

Paragraph No. 56, including to the extent that they suggest Sprint bases pricing decisions only on

or primarily on T-Mobile’s pricing activities.

Response to Paragraph No. 57:

       Defendants admit that Sprint competes against T-Mobile on network quality, pricing for

cellular handsets, and add-ons offered through partnerships with companies like Netflix and

Hulu, as it does against all of its many other competitors that offer wireless services, including

AT&T, Verizon, regional wireless carriers, other MVNOs, and the cable companies. Defendants

deny the remaining allegations in Paragraph No. 57, including to the extent that they purport to

imply that Sprint uniquely competes against T-Mobile.

                                                 16
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 17 of 30



Response to Paragraph No. 58:

       Defendants admit that Sprint competes in New York City against T-Mobile, as it does

with many other players, including AT&T, Verizon, regional wireless-services providers,

MVNOs, and cable companies nationally. Defendants deny the remaining allegations in the first

sentence of Paragraph No. 58, insofar as they suggest that Sprint bases competitive decision-

making only on, or primarily on, T-Mobile’s conduct or conduct in New York. Defendants deny

the implication that New York City or any other local CMA is a relevant geographic market.

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph No. 58 and therefore deny these allegations.

Response to Paragraph No. 59:

       Defendants admit that Sprint competes in the New York metropolitan area and that it uses

billboards for advertising. To the extent that the allegations in the second sentence of Paragraph

No. 59 rely on publicly available documents, those documents speak for themselves. To the

extent the allegations in the last sentence of Paragraph No. 59 do not accurately reflect those

documents, Defendants deny the allegations. Defendants further admit that Sprint has modestly

improved its network in the New York City and Long Island areas due, at least in part, to its

agreement with Altice, but Defendants note that Sprint’s MVNO agreement with Altice does not

meaningfully address the network or subscriber issues that Sprint faces on a nationwide basis,

nor is it a model that is replicable on a nationwide basis. Defendants deny the remaining

allegations in Paragraph No. 59.

Response to Paragraph No. 60:

       Defendants admit that Sprint competes with T-Mobile, including in California and

nationally, as well as many other players, including AT&T, Verizon, regional wireless-services

                                                17
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 18 of 30



providers, MVNOs, and cable companies. Defendants deny the implication that any local market

is a relevant geographic market. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations regarding statements in T-Mobile’s documents or the

competitive decisions of T-Mobile and therefore deny these allegations. Defendants deny the

remaining allegations of Paragraph No. 60.

Response to Paragraph No. 61:

       Defendants admit that Sprint competes against T-Mobile in offering prepaid plans, as

well as against multiple other wireless providers, including those offering prepaid plans like

AT&T’s Cricket Wireless, Verizon, TracFone, and a variety of others. Defendants admit that

Sprint sells prepaid services primarily through its Boost Mobile brand, which will be owned by a

third party following the merger. To the extent that the allegations in the fifth sentence of

Paragraph No. 61 rely on sworn testimony, that testimony speaks for itself. To the extent the

allegations do not accurately reflect that testimony, Defendants deny the allegations in Paragraph

No. 61. Defendants admit that the word “port-ins” is used to refer to customers that switch to a

mobile wireless-services provider and keep their previous number, and that the word “port-outs”

is used to refer to customers that switch away from a mobile wireless-services provider and keep

their number. Defendants deny the remaining allegations in Paragraph No. 61.

Response to Paragraph No. 62:

       Defendants deny that Boost Mobile advertisements and promotions “routinely target”

Metro. Defendants lack knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph No. 62 and therefore deny these allegations.




                                                 18
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 19 of 30



Response to Paragraph No. 63:

       Defendants admit that Sprint competes with T-Mobile, as well as with many other

players, including AT&T, Verizon, regional wireless-services providers, MVNOs, and cable

companies. To the extent the allegations in the second sentence of Paragraph No. 63 rely on

Sprint documents, those documents speak for themselves. To the extent the allegations do not

accurately reflect those documents, Defendants deny the allegations in the second sentence of

Paragraph No. 63. Defendants note that Boost and Metro will continue to compete at the close

of the transaction because the parties have committed to divest Boost. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph No. 63 and therefore deny these allegations.

Response to Paragraph No. 64:

       Defendants admit that Sprint competes against T-Mobile, as well as the many other

competitors that offer wireless services, including AT&T, Verizon, regional wireless-services

provider, MVNOs, and cable companies. Defendants also admit that Sprint competes against all

of the companies just mentioned based on a number of factors, including network quality, pricing

for cellular handsets, and add-ons offered through partnerships with companies like Netflix and

Hulu, among other areas.

Response to Paragraph No. 65:

       Defendants deny the allegations in Paragraph No. 65.

Response to Paragraph No. 66:

       Defendants admit that Sprint sells some products and services through retail stores,

among other channels. Defendants admit that Sprint retail stores are sometimes located on the

same block or in the same shopping center as the retail stores of T-Mobile, AT&T, Verizon,

                                                19
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 20 of 30



regional wireless-services providers, MVNOs, and cable companies. Similarly, Defendants

admit that Boost Mobile retail stores are sometimes located on the same block or in the same

shopping center as the retail stores of AT&T’s Cricket Wireless, Verizon, TracFone, and a

variety of other service providers. Defendants deny the remaining allegations in Paragraph No.

66.

       C.      The Merger Would Eliminate Aggressive Competition From Sprint

Response to Paragraph No. 67:

       Defendants admit that Sprint generally competes for wireless-service customers and that

it monitors publicly available information regarding the promotions of its many competitors.

Defendants also admit that Sprint offered an unlimited talk, text, and data wireless plan, without

mobile hotspot service, for $15 per month during a short promotion window in June 2018,

through only its online and phone-based channels, for customers who brought their own device

and were willing to port their number. Defendants deny the remaining allegations, including any

suggestion that Sprint always offers the lowest-price rate plan. While Sprint has at times offered

promotional rates as a way to attract new customers, these offers have ultimately failed to drive

sustained subscriber share and revenue growth, and they have limited Sprint’s ability to invest in

its network.

Response to Paragraph No. 68:

       To the extent the allegations in Paragraph No. 68 rely on publicly available documents,

those documents speak for themselves. To the extent that the allegations in Paragraph No. 68 do

not accurately reflect those documents, Defendants deny the allegations in Paragraph No. 68.

Defendants note that Sprint lost over 500,000 postpaid handset subscribers in FY2018, and its

total company service revenue has declined every year since FY2013.

                                                20
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 21 of 30



Response to Paragraph No. 69:

       Defendants admit that Sprint holds on average 160 MHz of 2.5 GHz spectrum in each

CMA, but Defendants note that Sprint does not have 160 MHz in all of the Top 100 CMAs (for

example, Sprint does not have 160 MHz of spectrum in New York City, CMA No. 1).

Defendants further note that such spectrum is not in itself sufficient to deploy a viable

nationwide 5G network. Sprint suffers from a severe lack of low-band spectrum, including 600

MHz band spectrum, of which T-Mobile has a significant amount. Low-band spectrum

propagates better than Sprint’s 2.5 GHz spectrum, meaning that it has greater coverage than

Sprint’s 2.5 GHz spectrum. In order to build a nationwide 5G network, Sprint would need a

significant amount of low-band spectrum, which it does not have. Sprint therefore cannot rely

on its current spectrum holdings to build a nationwide, ubiquitous, and geographically

contiguous 5G network.

Response to Paragraph No. 70:

       Defendants admit that Sprint has begun deploying 5G in certain limited geographic areas

in the United States. To the extent the allegations in Paragraph No. 70 rely on publicly available

documents, particularly a tweet from Mr. Claure’s Twitter account, those documents speak for

themselves. To the extent that the allegations in Paragraph No. 70 do not accurately reflect those

documents, Defendants deny the allegations in Paragraph No. 70. Defendants deny the

remaining allegations in Paragraph No. 70.

Response to Paragraph No. 71:

       Defendants admit that the roaming agreement referenced in Paragraph No. 71 provides

Sprint’s customers limited access to T-Mobile’s network pursuant to the terms set forth therein,

but Defendants deny the remaining allegations in Paragraph No. 71. Roaming agreements alone

                                                 21
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 22 of 30



will not solve Sprint’s network-experience issues. Roaming agreements are more expensive for

Sprint than operating on its own wireless-network infrastructure and lead to a poorer experience

for Sprint’s customers. Further, the roaming agreement with T-Mobile is limited in both scope

and duration, and it is not a substitute for the efficiencies and synergies that would result from a

full integration of the two companies’ networks.

Response to Paragraph No. 72:

       Defendants deny the allegations in Paragraph No. 72. In a world absent the merger,

Sprint’s limited network assets (particularly its lack of low-band spectrum), its lack of scale, and

its challenges in generating positive cash flow will constrain its ability to offer low prices or

enhanced network performance.

Response to Paragraph No. 73:

       Defendants admit that post-merger, the Sprint brand will cease to operate independently.

Defendants deny the remaining allegations in Paragraph No. 73.

       D.      An “Un-Carrier” Strategy Would Not Be Profit Maximizing for the
               Combined Company

Response to Paragraph No. 74:

       Defendants admit that Sprint competes against T-Mobile, as well as the many other

competitors that offer wireless services, including AT&T, Verizon, regional wireless-services

providers, MVNOs, and cable companies. Defendants lack knowledge or information sufficient

to form a belief as to the truth of the remaining allegations in Paragraph No. 74 and therefore

deny these allegations.

Response to Paragraph No. 75:

       Defendants deny the allegations in Paragraph No. 75.



                                                  22
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 23 of 30



Response to Paragraph No. 76:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the first sentence of Paragraph No. 76 and therefore deny these allegations.

Defendants deny the remaining allegations in Paragraph No. 76.

Response to Paragraph No. 77:

       Defendants admit that the combined Sprint and T-Mobile would have an increased base,

increase profits, and increased cash flow than either would as a standalone company. Defendants

lack knowledge or information sufficient to form a belief as to the truth of the allegation

regarding Mr. Legere’s statement and therefore deny the allegation. Defendants deny the

remaining allegations in Paragraph No. 77.

       E.      The Merger Would Reduce Competition Between all MNOs and Increase the
               Potential for Coordinated Effects in the Market for Retail Mobile Wireless
               Telecommunications Services

Response to Paragraph No. 78:

       Defendants admit that Sprint, T-Mobile, AT&T, Verizon, as well as MVNOs, regional

wireless-service providers, and cable companies, compete against each other on multiple

dimensions, including price, network quality, network coverage, and features. Defendants admit

that AT&T, Verizon, T-Mobile, and Sprint have reported wireless service revenues of more than

$160 billion. Defendants deny the remaining allegations in Paragraph No. 78.

Response to Paragraph No. 79:

       Defendants deny the allegations in Paragraph No. 79.




                                                 23
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 24 of 30



Response to Paragraph No. 80:

       Defendants admit that wireless carriers offer some pricing information in stores, online,

and in television, radio, print, and online advertisements. Defendants deny the remaining

allegations in Paragraph No. 80.

Response to Paragraph No. 81:

       Defendants deny the allegations in Paragraph No. 81 to the extent that they apply to

Sprint’s pricing or other service terms. Defendants lack knowledge or information sufficient to

form a belief as to the truth of the allegations regarding the other carriers and therefore deny

these allegations.

Response to Paragraph No. 82:

       To the extent the allegations in the second sentence of Paragraph No. 82 rely on a Sprint

document, that document speaks for itself. To the extent the allegations in the second sentence

of Paragraph No. 82 do not accurately reflect that document, Defendants deny the allegations in

the second sentence of Paragraph No. 82. Defendants note that the former Sprint employee who

authored the quoted document had no pricing responsibility and that the quoted passages do not

reflect the opinion or understanding of Sprint. Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations regarding the cited quotations of T-

Mobile officers and therefore deny those allegations. Defendants deny the remaining allegations

in Paragraph No. 82.

Response to Paragraph No. 83:

       Defendants admit that Sprint has pursued competitive strategies, but Defendants deny

that “price signaling” has occurred or “led to higher prices for consumers.” Defendants admit

that Verizon has announced that it will offer “Go Unlimited” plans for customers 55 and older at

                                                  24
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 25 of 30



$60 per month for one line and $80 per month for two lines, that T-Mobile announced that it

would raise its monthly price from $60 for two lines to $70 for its plan offered to customers 55

years and older on March 8, 2018, and that Sprint announced that it will introduce its own

Unlimited 55+ plan at the higher T-Mobile price point in May 2018. Defendants lack knowledge

or information sufficient to form a belief as to the truth of the allegations about T-Mobile’s

competitive strategies and therefore deny these allegations. Defendants deny the remaining

allegations in Paragraph No. 83.

Response to Paragraph No. 84:

       Defendants deny the allegations in Paragraph No. 84.

       F.      The Merger Would Reduce Competition in the Sale of Access to MVNOs,
               Harming Retail Consumers

Response to Paragraph No. 85:

       Defendants admit that operating as an MVNO, by Plaintiffs’ definition, requires an

agreement to purchase wholesale capacity from at least one MNO, but Defendants note that the

largest MVNO in the country, TracFone, which accounts for over 21 million wireless

subscribers, purchases services primarily from AT&T and Verizon. In addition, other successful

MVNOs, including Comcast and Charter, which have won a significant share of industry gross

additions since launching their services, do not rely on the Sprint or T-Mobile networks to offer

their wireless services. Defendants deny the remaining allegations in Paragraph No. 85.

Response to Paragraph No. 86:

       To the extent the allegations in the first sentence of Paragraph No. 86 rely on testimony,

the testimony speaks for itself. To the extent the allegations in the first sentence of Paragraph

No. 86 do not accurately reflect the testimony, Defendants deny the allegations. Defendants

admit that Sprint provides services to MVNOs. Defendants lack knowledge or information
                                                 25
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 26 of 30



sufficient to form a belief as to the truth of the remaining allegations in Paragraph No. 86 and

therefore deny these allegations.

Response to Paragraph No. 87:

       Defendants admit that Sprint has an MVNO agreement with Altice. To the extent the

allegations in Paragraph No. 87 rely on the MVNO agreement, the document speaks for itself.

To the extent the allegations in Paragraph No. 87 do not accurately reflect the MVNO

agreement, Defendants deny the allegations. Defendants also admit that at one time Sprint had

entered negotiations with Comcast and Charter with respect to a potential MVNO arrangement,

but Defendants note that no agreement on terms had been reached prior to the announcement of

the merger. Defendants deny the remaining allegations in Paragraph No. 87.

Response to Paragraph No. 88:

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph No. 88 and therefore deny these allegations.

Response to Paragraph No. 89:

       Defendants deny the allegations in Paragraph No. 89.

       G.      The Merger Would Create Substantial Upward Pricing Pressure

Response to Paragraph No. 90:

       Defendants deny the allegations in Paragraph No. 90.

Response to Paragraph No. 91:

       To the extent the allegations in Paragraph No. 91 rely on publicly available documents,

those documents speak for themselves. To the extent that the allegations in Paragraph No. 91 do

not accurately reflect those documents, Defendants deny the allegations in Paragraph No. 91.

Defendants further deny that studies in other countries have any relevance to this case, deny that

                                                26
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 27 of 30



the selective assertions about studies in other countries in Paragraph No. 91 provide a complete

or accurate picture, and deny the remaining allegations in Paragraph No. 91.

       H.      Significant Barriers to Entry

Response to Paragraph No. 92:

       Defendants deny the allegations in Paragraph No. 92.

       I.      Claimed Efficiencies Are Not Cognizable and Do Not Outweigh
               Anticompetitive Effects

Response to Paragraph No. 93:

       Defendants deny the allegations in Paragraph No. 93.

Response to Paragraph No. 94:

       Defendants deny the allegations in Paragraph No. 94.

Response to Paragraph No. 95:

       Defendants deny the allegations in Paragraph No. 95.

Response to Paragraph No. 96:

       Defendants admit that Sprint has launched 5G in a few select cities. To the extent the

allegations in the sixth sentence and the last sentence of Paragraph No. 96 rely on publicly

available documents, those documents speak for themselves. To the extent the allegations in the

sixth sentence and the last sentence of Paragraph No. 96 do not accurately reflect those

documents, Defendants deny the allegations. Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations regarding Mr. Legere’s statements and

therefore deny the allegations. Defendants deny the remaining allegations in Paragraph No. 96.

While each of Sprint and T-Mobile are launching 5G services, neither company could provide

the superior performance characteristics of New T-Mobile. While Sprint plans to launch 5G in

nine U.S. cities by the end of 2019, it is constrained from deploying a nationwide, geographically
                                                27
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 28 of 30



ubiquitous 5G network because of its lack of sufficient low-band spectrum and because the

propagation characteristics of its 2.5 GHz spectrum restrict its ability to cover wide geographic

areas, including many rural areas, and limit its in-building coverage.

       J.      Proposed Commitments Made to the FCC Are Insufficient To Protect
               Competition

Response to Paragraph No. 97:

       Defendants deny that the merger will result in harm to competition or consumers, or that

the FCC commitments do not guarantee the benefits of the merger. Defendants deny the

remaining allegations in Paragraph No. 97.

Response to Paragraph No. 98:

       Defendants deny that the merger will cause harm and deny that the network-build

commitments do not guarantee the benefits of the transaction. Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations regarding T-Mobile’s

plans for in-home broadband service and therefore deny these allegations. Defendants deny the

remaining allegations in Paragraph No. 98.

Response to Paragraph No. 99:

       Defendants admit that the commitment to divest Boost does not identify a potential

buyer. Defendants deny that the merger will result in harm to competition or consumers.

Defendants otherwise deny the allegations in Paragraph No. 99.

Response to Paragraph No. 100:

       Defendants admit that Sprint offers promotions. Defendants deny that the merger will

result in harm to competition or consumers and deny that the pricing commitment made to the

FCC does not guarantee the benefits of the merger. Defendants deny the remaining allegations

in Paragraph No. 100.
                                                28
        Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 29 of 30



Response to Paragraph No. 101:

       Defendants deny that the merger will result in harm to competition and deny the

remaining allegations in Paragraph No. 101.

Response to Paragraph No. 102:

       Defendants deny that the merger will result in harm to competition and deny the

remaining allegations in Paragraph No. 102.

                               VII.    VIOLATION ALLEGED

Response to Paragraph No. 103:

       Defendants deny the allegations in Paragraph No. 103.

Response to Paragraph No. 104:

       Defendants deny the allegations in Paragraph No. 104.

                           VIII.      REQUESTED RELIEF

Response to Paragraph No. 105:

       The allegations in Paragraph No. 105 are requests for relief to which no response is

required. To the extent a response is required, Defendants deny these allegations.

                                          DEFENSES

       Without assuming the burden of proof that they would otherwise not bear under

applicable law, Defendants assert the following defense. Defendants reserve the right to assert

and rely upon any other defenses that may become available or known to Defendants throughout

the course of this action, and to amend, or seek to amend, their answer or defenses.

       DEFENSE: The Complaint fails to state a claim upon which relief can be granted.




                                                29
       Case 1:19-cv-05434-VM Document 103 Filed 07/09/19 Page 30 of 30




Dated: July 9, 2019         Respectfully submitted,

                            /s/ Steven Sunshine
                            Steven C. Sunshine (steve.sunshine@skadden.com)
                            Julia K. York (julia.york@skadden.com) (pro hac vice)
                            Skadden, Arps, Slate, Meagher & Flom LLP
                            1440 New York Avenue NW
                            Washington, DC 20005
                            Telephone: (202) 371-7860

                            Matthew Hendrickson (matthew.hendrickson@skadden.com)
                            Karen Hoffman Lent (karen.lent@skadden.com)
                            Skadden, Arps, Slate, Meagher & Flom LLP
                            Four Times Square
                            New York, NY 10036
                            Telephone: (212) 735-2066

                            Attorneys for Defendant Sprint Corporation

                            /s/ Grant J. Esposito (with consent) ___
                            Grant J. Esposito (gesposito@mofo.com)
                            David J. Fioccola (dfioccola@mofo.com)
                            Morrison & Foerster LLP
                            250 West 55th Street
                            New York, NY 10019
                            Telephone: (212) 468-8000

                            David L. Meyer (dmeyer@mofo.com) (pro hac vice)
                            Bradley S. Lui (blui@mofo.com) (pro hac vice)
                            Morrison & Foerster LLP
                            2000 Pennsylvania Avenue NW, Suite 6000
                            Washington, DC 20006
                            Telephone: (202) 887-1500

                            Attorneys for Defendants SoftBank Group Corp. and
                            Sprint Corporation




                                       30
